Citation Nr: 0938870	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-30 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residuals of a right thyroid lobectomy.  

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1984 to August 2005, with additional prior active 
service of 6 years, 7 months, and 27 days.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).   


FINDINGS OF FACT

1.  The residuals of a right thyroid lobectomy are manifested 
by injury to the laryngeal nerve, retained secretions, and a 
weak and hoarse voice. 

2.  Erectile dysfunction is manifested by loss of erectile 
power without evidence of penile deformity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for 
residuals of a right thyroid lobectomy have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.97, Diagnostic Code 6516 (2009).  

2.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.115b, Diagnostic Code 
7522 (2009).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2005, on the underlying claims of service connection.  
Where, as here, service connection has been granted and the 
initial ratings have been assigned, the claims of service 
connection have been more than substantiated, the claims have 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claims of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disabilities, does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claims for initial higher ratings, 
following the initial grants of service connection.  Dingess, 
19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records.  The Veteran has not identified any additional 
evidence, such as VA or private records, for the RO to obtain 
on his behalf.  

VA has conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A. § 5103A(d).  The 
Veteran was afforded VA examinations in August 2005.  The 
Veteran was scheduled for additional VA examinations, but he 
failed to report for a VA examination in December 2007 and a 
VA examination in January 2008 was cancelled.  In the 
supplemental statement of the case in February 2008, the RO 
referred to the Veteran's failure to report for a VA 
examination.  As the Veteran has not offered good cause for 
the failure to report for a VA examination, the claims will 
be rated on the evidence of record under 38 C.F.R. § 3.655 
and the Board will proceed to decide the claims without 
further assistance to the Veteran in developing the facts 
pertinent to the claims.  Wood v. Derwinski, 1 Vet. App. 406 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).



Residuals of a Right Thyroid Lobectomy

Facts 

The service treatment records show that the Veteran underwent 
a right thyroid lobectomy for a benign cyst in 1984.  There 
were no subsequent thyroid problems, but he did undergo 
treatment for a weak and hoarse voice that was determined to 
have resulted from a nerve injury and vocal cord palsy.  The 
treatment consisted of a Teflon injection, after which the 
Veteran's voice failed to return to normal.  In May 2005, a 
laryngoscopy revealed a bulbous lesion, occupying the right 
supraglottic region, which was impeding full movement of the 
left vocal cord and which was believed to be secondary to the 
Teflon injection.  Laser surgery to excise the bulbous lesion 
followed.  

On VA examination in August 2005, it was noted that the 
Veteran had no neck problems, except for hoarseness that 
developed after the thyroid surgery.  The Veteran complained 
of a weak voice that he could not project and that he had 
difficulty with the volume of his voice.  On examination, the 
nasopharynx and hypopharynx were normal, but the right larynx 
was paralyzed.  The right cord was bowed with a definite gap 
during vocalization, and there were retained secretions.  The 
Veteran's voice was quite hoarse, soft, and difficult to 
understand at times.  The examining physician noted that the 
paralyzed larynx was due to interruption of the laryngeal 
nerve at the time of the in-service thyroid surgery.  

Analysis 

The Veteran asserts that as a result of the surgery on his 
vocal cords during service, he has suffered from pain, 
hoarseness, and complete loss of his voice.  Although he has 
undergone therapy to strengthen his voice, he states that he 
has missed numerous job opportunities due to his voice giving 
way.  He states that he cannot project his voice over any 
type of noise.  He desires to have his condition of chronic 
laryngitis evaluated as a separate disability.  

The Veteran does have a separate rating for a scar as a 
result of the in-service right thyroid lobectomy.  

As there is no specific Diagnostic Code for the residuals of 
a right thyroid lobectomy, it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  For 
this reason, the RO rated the residuals of a right thyroid 
lobectomy under 38 C.F.R. § 4.97, Diagnostic Code 6516, for 
chronic laryngitis. 

Under Diagnostic Code 6516, the criteria for next higher 
rating, 30 percent, which is the maximum schedular rating, 
are hoarseness with thickening or nodules of the vocal cords, 
polyps, submucous infiltration, or pre-malignant changes on a 
biopsy.

The record shows that in-service the Veteran had a right 
thyroid lobectomy,  resulting in a laryngeal nerve injury, 
after which he had a weak and hoarse voice, and his voice has 
not return to normal. 

On initial VA examination, the right larynx was paralyzed.  
The right vocal cord was bowed with a definite gap during 
vocalization, and there were retained secretions.  The 
Veteran's voice was quite hoarse, soft, and difficult to 
understand at times.  The VA physician stated that the 
paralyzed larynx was due to interruption of the laryngeal 
nerve at the time of the in-service thyroid surgery. 

The findings of a paralyzed right larynx due to interruption 
of the laryngeal nerve with a definite gap between the right 
and left vocal cords during vocalization, retained 
secretions, and a voice described as quite hoarse, soft, and 
difficult to understand at times, more nearly approximate the 
criteria for the next higher rating, 30 percent, which is the 
maximum schedular rating, under Diagnostic Code 6516.  



Another potential Diagnostic Code is Diagnostic Code 6519.  
Under Diagnostic Code 6519, the criterion for the next higher 
rating, 60 percent, is a constant inability to speak above a 
whisper.  The evidence clearly shows that the Veteran is able 
to speak, despite the fact that his voice is soft and weak to 
the extent that he has difficulty in projecting his voice.    

Another potentially Diagnostic Code is Diagnostic Code 8210.  
Under Diagnostic Code 8210, pertaining to the tenth cranial 
nerve, the criterion for next higher rating, 50 percent, is 
complete paralysis of the nerve associated with the organs of 
voice.  As complete paralysis of the organs of voice is not 
shown, the criterion for a higher rating under Diagnostic 
Code 8210 has not been met.

As for another potentially applicable Diagnostic Code, the 
residuals of right thyroid lobectomy are analogous to 
hypothyroidism under 38 C.F.R. § 4.119, Diagnostic Code 7903.  
Under Diagnostic Code 7903, the criteria for a 10 percent 
rating are fatigability, or continuous medication required 
for control.  In this case, a separate rating for the thyroid 
would not be pyramiding, which is to be avoided under 
38 C.F.R. § 4.14, because none of the symptomatology for the 
injury to the laryngeal nerve, resulting in a weak and hoarse 
voice, under Diagnostic Code 6516, is duplicative or 
overlapping with the symptomatology of the thyroid under 
Diagnostic Code 7903.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

On VA examination in August 2005, the VA examiner described 
the thyroid condition as in remission.  The symptoms were 
described as emotional instability, sleepiness, depression, 
difficulty breathing, slowing of thought, and difficulty 
swallowing.  There was no temperature intolerance and no 
affect on weight, the heart, or gastrointestinal system.  
There was no functional impairment.  The Veteran was not 
treated for the condition and he had not lost time from work 
because of it. 

In the absence of evidence of fatigability or continuous 
medication required for control, the criteria for separate, 
10 percent rating under Diagnostic Code 7903, have not been 
met. 



Erectile Dysfunction

In a rating decision in September 2005, the RO granted 
service connection for erectile dysfunction and assigned a 
noncompensable rating under Diagnostic Code 7522.  

As there is no specific diagnostic code for erectile 
dysfunction, it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  For this reason, 
the RO rated erectile dysfunction under 38 C.F.R. § 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522. 

Under Diagnostic Code 7522, the criterion for a compensable 
rating, 20 percent, is penile deformity with loss of erectile 
power. 

The Veteran essentially asserts that his erectile dysfunction 
is the result of taking his blood pressure medications.  He 
believes his condition, for which he takes Viagra, warrants a 
compensable rating.  

While the medical records show evidence of erectile 
dysfunction during service that continued after service, 
there is no objective evidence that any loss of erectile 
power is accompanied by penile deformity for a compensable 
rating under Diagnostic Code 7522.  On VA examination in 
August 2005, the diagnosis was erectile dysfunction with a 
normal genital examination.  Penile deformity was neither 
shown nor alleged.  It was also noted that treatment for the 
impotence consisted of oral medication and that the condition 
has not resulted in any time lost from work.  In an addendum 
report dated in August 2005, it was noted that the Veteran 
was able to achieve and maintain an erection and perform 
sexually.  

As the criterion for a compensable rating under Diagnostic 
Code 7522 has not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Veteran has a separate rating for special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a), on account of loss of use of a creative organ.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Here the rating criteria, by which the Veteran has been 
evaluated by analogy, reasonably describe the Veteran's 
disabilities and symptomatology and provided for higher 
ratings for additional or more severe symptoms, which have 
not been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).








ORDER

An initial rating of 30 percent for residuals of a right 
thyroid lobectomy is granted, subject to the law and 
regulations, governing the award of monetary benefits.  

An initial compensable rating for erectile dysfunction is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


